Conlan, J.
The action was brought upon one of three several policies of insurance issued to the plaintiffs and in the event of loss one third thereof was to be apportioned to each policy. |
*853Upon the trial it appeared that the adjusters had agreed upon an amount to he paid to the assured for the loss, hut the defendant declined to accept the same or to become liable for its proportionate amount thereof.
The charge to the jury submitted the entire question, and the defendant appears to have been contented therewith as we find no exception thereto in the record. It was peculiarly the province of the jury to pass upon the question submitted, and they appear to have fairly determined the same in the plaintiffs’ favor. The record does not, to our mind, present anything which calls for interference with the result reached at the trial term, and the judgment and order appealed from should be affirmed, with costs.
Fitzsimons, Ch. J., and Hascall, J., concur.
Judgment and order affirmed, with costs.